DETAILED ACTION
Status of Claims
	Claims 1-17 and 21-23 are pending.
	Claims 1-10 are withdrawn from consideration.
	Claims 18-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-17 in the reply filed on 4 September 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the composition of Group II for example may overlap with subject matter in a separate and distinct area such as electroless plating.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (KR 20170141834).
Regarding claim 11, Chung discloses a metal chrome plating method on a resin substrate using a plating solution (abstract, page 5 = a method of chrome plating on a substrate using an electrolyte solution), comprising:
Introducing the substrate charged as the cathode and anode into the plating solution (page 11, claim 25 = introducing a cathode and an anode into an electrolyte solution) comprising
Chromium sulfate (= a trivalent chromium salt),
Oxalic acid (= oxalate compound),
Iron ions (= an iron salt),
Aluminum sulfate (= an aluminum sulfate),
Potassium sulfate (= an alkali metal sulfate), and
Potassium fluoride (= an alkali metal halide; pages 3 and 5, plating solution composition); and
Applying a current density (page 5 = passing a current between the anode and the cathode through the electrolyte solution to deposit a chromium layer on the substrate). 
Regarding claim 12, Chung discloses the substrate as a copper-coated substrate (abstract). 
Regarding claim 13, Chung discloses wherein the anode is a graphite anode (page 11 = carbonaceous electrode material). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 14-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR 20170141834).
Regarding claims 14-15, Chung discloses wherein the current density is 5-20 A/dm2 (= 50 -200 mA/cm2, page 5) which overlaps the claimed range therefore a prima facie case of obviousness exists. Regarding the range of Chung of claim 15, the ranges do not overlap, however, they are close enough that one of ordinary skilled in the art would expect the same or similar predictable result. 
Regarding claim 16, Chung discloses a plating solution temperature of 30-60 ºC which falls within the claimed range (page 6). 
Regarding claim 17, Chung discloses a pH of 1.5-5 (page 6) which overlaps the claimed range therefore a prima facie case of obviousness exists. 
Regarding claim 21, Chung discloses the chromium plating solution comprising:
100-300 g/L chromium sulfate (= 0.25-0.76 M),
30-50 g/L oxalic acid (= 0.33-0.55 M),
5-40 potassium fluoride (= 0.08-0.689 M),
10-30 g/L aluminum sulfate (= 0.029-0.087 M),
2-15 g/L iron ions (= 0.035 – 0.26 M) and
40-100 g/L sulfate oxidizing agent (= 0.22 – 0.57 M potassium sulfate). The ranges of Chung overlap the claimed ranges therefore a prima facie case of obviousness exists.  Further, differences in concentration will not support the patentability of subject matter encompassed by .  
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR 20170141834) in view of Barnes et al. (US 4,196,063).
Regarding claims 22-23, Chung discloses the claimed invention as applied above.  Chung discloses the inclusion of iron ions, however, Chung is silent in regards to the iron compound therefore in order to practice the invention of Chung, one of ordinary skill would necessarily look to the art for workable iron compounds and arrive at the teachings of Barnes.  Barnes discloses the use of either trivalent and divalent iron compounds with the anion being chloride or sulfate in a trivalent chromium plating solution (Col. 1 lines 62-65, Col. 2 lines 16-20). It would have been obvious to one of ordinary skilled in the art to look to the relevant art and select either trivalent and/or divalent iron ions for inclusion into a trivalent chromium electroplating solution based on the teachings of Barnes et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 858711 – ferrous ions in trivalent chromium solution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795